Board of Tax Appeals, Nos. 95-A-443 and 95-A-444. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellee/cross-appellant’s motion to strike portions of the United States’ amicus curiae brief and of reply brief of General Dynamics Land Systems, Inc.,
IT IS ORDERED by the court that the motion is granted to the extent that the copy of the United States’ brief in Thiokol Chem. Corp. v. Morris Cty. Bd. of Taxation, contained in the appendix to appellant/eross-appellee’s brief filed on March 2,1998, is stricken.
Pfeifer and Lundberg Stratton, JJv dissent. ;